Citation Nr: 0500156	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  98-15 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-Veteran


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1967.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), in which the RO denied the veteran's 
claim of entitlement to service connection for residuals of a 
neck injury.  

At a May 2004 hearing before the Board, the veteran raised 
the claim of entitlement to a total disability evaluation 
based on individual unemployability (TDIU).  This issue is 
not properly before the Board for adjudication and, as such, 
is referred to the RO for consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran requested entitlement to service connection for a 
back disability in September 1967.  The claim was granted in 
an October 1967 rating decision which noted a history of low 
back pain associated with lifting.  In March 1998, the 
veteran requested entitlement to service connection for a 
neck disability, asserting that he injured his neck in the 
same incident in which he injured his back during service.

The medical evidence of record shows that the veteran first 
complained of neck pain in July 1981 following a motor 
vehicle accident.  The VA examination reports of record do 
not include findings with respect to a neck disability.

In May 2004, the veteran testified before the Board that he 
injured his neck during service when he injured his back, 
right knee and left arm.  He stated that his neck did not 
immediately start bothering him, but that he required 
treatment for neck pain that he associated with the in-
service injury shortly after his discharge from service.  The 
veteran testified that he underwent treatment for neck pain 
by physicians through his college in 1967 and again by 
private physicians beginning in 1981.  The veteran has not 
identified the specific location of private treatment records 
not associated with the claims folder, but the Board finds 
that an attempt to locate such records would be beneficial in 
its attempt to assist the veteran in substantiating his 
claim.  Thus, this matter must be remanded so that VA may 
make reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
of private medical care providers.  Such reasonable efforts 
will generally consist of an initial request for the records 
and, if the records are not received, at least one follow-up 
request.  See 38 C.F.R. § 3.159(c)(1).  

The veteran also testified that he had been receiving Social 
Security Administration (SSA) benefits due to multiple 
disabilities since 2001.  The claims file does not currently 
contain the records from SSA.  Accordingly, upon remand, 
these records should be obtained.  See 38 C.F.R. 
§ 3.159(C)(2).  

Lastly, there is no evidence of record as to the possible 
etiology of any currently diagnosed neck disability.  As 
such, the RO should schedule the veteran for a VA examination 
and request that the examiner render an opinion as to the 
etiology of the veteran's complaints of neck pain.  The 
veteran is hereby notified that it is his responsibility to 
report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 
(2003).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the appeal is 
REMANDED for the following action:

1.  The RO should send the veteran 
several VA Forms 21-4142, Authorization 
and Consent to Release Information to the 
Department to Veterans Affairs, and 
specifically request that he supply 
information to enable VA to obtain 
treatment records from private physicians 
dated prior to his 1981 automobile 
accident.  Once the veteran returns the 
signed forms, the RO should obtain the 
veteran's medical records from the 
private doctors identified on the forms 
and associate all records with the claims 
folder.

2.  After securing any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file copies of any non-VA medical 
records submitted or utilized in support 
of a claim for disability benefits from 
the SSA.  The RO should proceed with all 
reasonable follow-up referrals that may 
be indicated by the inquiry.  

3.  After receipt of all requested 
evidence, the RO should schedule the 
veteran for an orthopedic examination to 
determine the extent and etiology of any 
neck disability.  The examiner should be 
requested to review the claims folder and 
all medical evidence available, including 
service medical records and records of 
treatment for a neck injury in 1981.  The 
examiner should diagnose any and all neck 
disabilities and render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's currently diagnosed 
neck disability(ies) is a result of an 
in-service injury.  The examiner should 
specifically comment on what role, if 
any, the veteran's 1981 motor vehicle 
accident plays in his current neck 
disability.  All opinions must be 
supported by complete rationale.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




